—Determination of respondent Police Commissioner, dated February 23, 2000, terminating petitioner’s employment as a New York City police officer, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Herman Cairn, J„], entered March 2, 2001), dismissed, without costs.
Substantial evidence (see, 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 180) supports the challenged determination that petitioner engaged in various forms of misconduct as part of a cover-up of criminal activity. No basis exists to disturb the credibility findings underlying the Hearing Officer’s conclusions as to petitioner’s guilt (see, Matter of Berenhaus v Ward, 70 NY2d 436, 443-444). Petitioner’s right to a fair hearing was not abridged by the admission of certain highly probative hearsay evidence (see, People ex rel. Vega v Smith, 66 NY2d 130, 139). Concur — Mazzarelli, J.P., Saxe, Sullivan, Wallach and Friedman, JJ.